Citation Nr: 0710416	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-12 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right wrist disorder.  

2.  Entitlement to service connection for a claimed right 
shoulder disorder.  

3.  Entitlement to service connection for a claimed right 
hand disorder.  

4.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran first served on active duty from October 1968 to 
October 1972, including in the Republic of Vietnam from 
October 1969 to September 1970.  He also had a reported 
period of active duty that extended from August 1978 to 
August 1984, with a notation of prior total active service 
reflecting earlier unverified active service in excess of 3 
years.  The veteran in this regard has reported that his 
second period of active service began in April 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the RO.  

The issues of whether new and material evidence has been 
received to reopen the claim of service connection for right 
wrist disability, as well as the issues of service connection 
for right shoulder disability and for right hand disability 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have had active service that 
included any identified as involving combat with the enemy 
during period of active service.  

2.  The veteran has failed to provide specific information 
that would permit verification of any claimed stressor event 
or other incident in service that would support a diagnosis 
of PTSD.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

In August 2001, the RO informed the veteran that in order to 
establish service connection for a particular disability, 
there had to be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the text of those 
laws and regulations.  Moreover, the SOC and SSOC's notified 
the veteran and his representative of the evidence which had 
been obtained in support of the veteran's appeal.  

Following such notice, the RO granted the veteran additional 
time to develop the record; and thereafter, the RO 
readjudicated the veteran's appeal.  Thus, the veteran has 
had ample opportunity to participate in the development of 
his appeal.  

In reviewing this record, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, the absence of such 
notification is not prejudicial in this case.  

Where, as here, service connection is denied, no disability 
rating or effective date will be assigned.  Thus, the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits is effectively moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to his claim 
of service connection for PTSD.  As such, there is no 
prejudice to the veteran due to a failure to assist him with 
that claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In particular, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical Manual 
of the American Psychiatric Association, 4th edition (DSM-
IV); a link, established by medical evidence, between the 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

In this case, the veteran's VA outpatient treatment records 
do include documents that report the diagnosis of PTSD.  In 
such cases, the sufficiency of the claimed in-service 
stressor is presumed.  Id. at 144.  Nevertheless, there must 
be credible evidence that the claimed in-service stressor 
actually occurred.  Id.  

While verification of the associated stressor, does not 
require corroboration of every detail, the evidence must at 
least imply the veteran's personal exposure.  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997); see also, Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the inservice stressor.  Id.  

If requested by VA, the veteran must provide enough 
information to identify and locate the existing records, 
including the custodian or agency holding the records; the 
approximate time frame covered by the records; and, in the 
case of medical treatment records, the condition for which 
treatment was provided.  

In the case of records requested to corroborate a claimed 
stressful event in service, the veteran must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records.  38 C.F.R. § 3.159 
(c)(2)(i).  

Although the veteran had service in the Republic of Vietnam, 
it is not established that he actually engaged in combat with 
the enemy.  

His service personnel records show that he was a truck driver 
and that he did not receive any awards or decorations, such 
as the Combat Action Ribbon or Purple Heart Medal, indicating 
his participation in combat.  Moreover, he has not submitted 
any other evidence, such as statements from former fellow 
service members attesting to such participation.  He has 
submitted photographs and other unidentified documents, but 
these alone provide no specific information pertinent to his 
claim.  

In this regard, the RO has made several requests (see, e.g., 
letters dated in August and October 2001) to the veteran for 
information concerning his claimed stressors.  However, the 
veteran has consistently responded with very general 
information, stating that he is unable to remember the 
date(s) or location(s) or name(s) of personnel involved in 
his stressors.  Moreover, he states that he has been unable 
to locate any former fellow service members who could help 
verify his stressors.  

During a VA psychiatric consultation in February 2001, the 
veteran reported that, while serving in Vietnam, he had lost 
two trailers that were blown up by land mines.  In the SOC, 
the RO specifically noted that the veteran had not provided 
enough detailed information to permit verification.  

During VA psychiatric treatment in September 2001, the 
veteran acknowledged that he needed the names, dates and 
places concerning his stressors.  Moreover, during 
psychiatric treatment in November 2002, it was noted that the 
claim had been denied primarily due to the lack of verifiable 
stressors.  In this regard, the veteran stated that he had 
been trying to recall the places where he served in the 
Republic of Vietnam.  

Thus, the veteran is aware of the information and evidence 
necessary to corroborate a stressor in order to support his 
claim.  To date, however, he has not failed to provide such 
information that would enable VA to undertake any meaningful 
stressor verification.  

Absent specific information to permit verification of any 
stressor event in this case, the criteria for the grant of 
service connection for PTSD is not met at this time.  
Accordingly, the appeal to this extent must be denied.  



ORDER

Service connection for claimed PTSD is denied.  



REMAND

The veteran is also seeking service connection for right 
wrist, right shoulder and right hand disorders.  

The veteran filed his original claim of service connection 
for right wrist disorder that was denied by the RO in June 
1987.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a Notice of Disagreement was not 
received with which to initiate an appeal.  

Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C. § 4005 (1982); 38 
C.F.R. §§ 19.192 (1986).  The veteran now requests that his 
claim of service connection for right wrist disability be 
reopened.  

In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  

VA must notify the veteran of the evidence and information 
necessary to reopen the claim, as well as the evidence and 
information necessary to establish his entitlement to the 
underlying claim for the benefit sought by the veteran.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, VA must notify the veteran of the evidence 
necessary to substantiate that element or elements of service 
connection that were found insufficient in the previous 
denial.  Id.  To date, the veteran has not been sent such 
notice.  

A careful review of the service medical records show that the 
veteran sustained injuries of his right hand, right wrist and 
right shoulder.  In May 1971, the veteran sustained an 
abrasion of the knuckles on his right hand.  In June and July 
1972, following a motor vehicle accident, he was treated for 
a laceration of the right hand.  At that time, a piece of 
glass was surgically removed from his right wrist.  

The service medical records also show treatment during his 
second period of active duty.  In August 1976, he was seen by 
the Physical Therapy Service, in part for a two month history 
of a right shoulder injury.  In September 1979, he was 
treated for right shoulder strain.  

In July 1977, the veteran was treated for paresthesia on the 
right radial surface of his forearm, and in July 1979, the 
veteran experienced pain and numbness when he was struck on 
the right wrist by a piece of metal.  In August 1982, the 
veteran was issued a permanent profile due to a post-
traumatic symptomatic neuroma on the right median nerve at 
his wrist.  

The medical records dated since service show that the veteran 
has been treated for complaints involving his right hand, 
right wrist and right shoulder.  For example, in November 
1990, C. H., M.D., reported that the veteran had arthritis in 
his right shoulder.  

In June 2000 and January and July 2001, the X-ray studies of 
the right hand revealed multiple abnormalities, including 
osteophyte formation at the metacarpal and interphalangeal 
joints and mild degenerative changes at the first metacarpal.  
During consultation with the VA Rheumatology Service in July 
2001, Heberden's nodes were reported on the veteran's hands.  

Despite the foregoing injuries in service and the current 
findings, the veteran has not been examined VA.  

In November 2003, following the issuance of the most recent 
SSOC, the veteran submitted additional evidence in support of 
his appeal.  However, he did not waive his right to have such 
evidence first considered by the RO.  38 C.F.R. § 20.1304 
(2006).  

Finally, with respect to the claims of service connection for 
right hand, right wrist and right shoulder disorder, the 
veteran has not been notified of the potential disability 
ratings and effective dates should service connection be 
granted.  Dingess/Hartman.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following actions:

1.  The RO undertake to notify the 
veteran of VA's duties to assist him in 
the development of his claims for service 
connection for disabilities of the right 
hand, right wrist, and right shoulder.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  In so doing, inform him of the 
potential disability ratings and 
effective dates should service connection 
be granted.  Dingess/Hartman.  

With respect to the issue of whether new 
and material evidence has been received 
to reopen a claim of service connection 
for right wrist disability, notify the 
veteran of the evidence and information 
necessary to reopen such a claim, as well 
as the evidence and information necessary 
to establish his entitlement to the 
underlying claim for right wrist 
disability.  Kent.  

2.  The RO then should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and likely 
etiology of the claimed right hand, right 
wrist and right shoulder disorders.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

The examiner must also render an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
has current right hand, right wrist or 
right shoulder disability that is due to 
any document event or other incident of 
his period of active service.  The 
rationale for all opinions must be set 
forth in writing.  

3.  Following completion of all indicated 
development, the RO should undertake 
review the remaining claims in light of 
the evidence of record.  

If any benefits sought on appeal is not 
granted, then the veteran and his 
representative must be furnished with an 
SSOC and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


